DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendment to claims 4, 6, 10, 12, 14-15, pending claims 4-6, 10-12, 14-16 & 18 are found to be allowable as explained further below.

Allowable Subject Matter
Claims 4-6, 10-12, 14-16 & 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Matsuoka (WO 2011/046066 A), does not fairly teach or suggest a lithium-ion battery separator comprising heat-resistant fibers and synthetic resin fibers, wherein fibrillated heat-resistant fibers having a modified freeness of not more than 300 ml and fibrillated heat-resistant fibers having a modified freeness of more than 300 ml are contained as the heat-resistant fibers, and wherein the total content of the fibrillated heat-resistant fibers is not less than 2.0 mass% to less than 9.0 mass% based on the total of all the fiber components in the separator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727